DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive.
Examiner thanks applicant for cancellation of claims 24 and 25.  Double patenting rejection is moot.
Examiner thanks applicant for amendments and cancellations for definiteness.  
Applicant contends Interdonato in view of Yeo fails to disclose a pin selectively mates with a retainer inset in the channel surface.  Examiner notes that Interdonato, unfolded in the manner of Yeo, results in a slider with a downward facing pin 387 on the slider, which engages a surface below the slider (in the folded manner, engages retainer 388 on the web 358, but unfolded would need to engage retainer 388 on the surface of the channel).  Therefore, examiner notes that the only difference between Interdonato as modified and the claim language is that the part engaging the pin 387 on the slider 348 is a retainer “below the channel surface”.  Examiner contends that this is shown in 2017/0320640 Steinmann, and further contends that the use of two protrusions of Interdonato, or the use of a protrusion and recess as in Steinmann, are equivalent structures for performing the purpose of retaining the handle of Interdonato in the closed position.  
Applicant asserts the “belt roller 350” of Interdonato is not “flush” with the first surface; examiner notes that by unfolding the Interdonato handle, the depth of the channel is decreased, and by doing so, the roller 350 is obviously located at a flush position with the first surface.  Examiner contends this location does not affect the form, function, or use, of the handle; as long as the roller 350 performs 
Applicant asserts Interdonato as modified does not disclose the belt is “only under the stopper”.  Examiner notes that by unfolding Interdonato, in the manner known by Yeo, the strap is only under the stopper of Interdonato. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 8, 21, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over 8833620 Interdonato, in view of 2018/0234126 Yeo, in further view of 2017/0320640 Steinmann.
Regarding claim 1, Interdonato discloses a system, comprising: 
a device (communication unit 312) having a first surface (figure 15) and including a channel 351 being inset into the first surface, the channel being disposed between an anchor 357 on one end of the channel, and an edge of the device (exterior surface, figure 17) on a second end of the channel, and the channel including a channel surface (with indent 380) parallel to the first surface, the channel and channel surface being open to the edge of the device; 
a strap 343 permanently attached to the anchor 357 and a first end of a slider 348 and between the anchor 357 and a first end of a slider which is attached to the slider at an end of the slider, wherein the strap and the slider are disposed within the channel (figure 18) and under a stopper 350 across a top of the channel (strap 343 is between stopper 350 and channel surface), such that the strap is retained at a position that is under the stopper within the channel and the stopper is positioned between the slider and the anchor across the top of the channel, 
wherein the slider is moved, a handle is created by a loop in the strap (figure 17) and when the slider is moved in the opposite direction, the strap is stowed (figure 18); 
a pin 387 is disposed in the slider 348 and selectively mates with a retainer 388 which is installed into a surface of the channel (in the stowed position, the retainer 388 is coplanar with the bottom surface of the channel installed in the channel on the strap 343), 
wherein when the retainer and the pin are selectively mated (figure 18), the retainer and the pin retains the slider (in the closed/stowed position), 


    PNG
    media_image1.png
    278
    747
    media_image1.png
    Greyscale
Interdonato discloses the retainer 388 protrudes above the surface of the channel, rather than extends below the surface of the channel; Interdonato discloses that the stowed position of the slider is adjacent the anchor, and not at the opposite end of the channel from the anchor; Interdonato discloses that the stopper is adjacent, but not flush with, the first surface; Interdonato discloses that the space occupied of the slider is above the space occupied by the handle portion of the strap, not on either side of the stopper.  
Yeo discloses a similar portable electronic device comprising a strap 120 (figure 4), with an anchored end (at pin 121), sliding end with slider 130, the sliding end sliding within channel 141a, the stopper 141 being part of the top surface of the channel (figure 4), and wherein the space occupied by the slider is opposite the stopper than the handle portion (figure 4), a stopper (pin 130) disposed on the slider (figure 2) that selectively retains the slider in a position near the stopper 141 and which maintains the strap in a deployed position (figures 3 and 4, the pin is disposed in the slot beyond narrow section 144b) and wherein the retainer (still pin 130) retains the slider (sliding end) at an opposite end of the anchor in the channel 142 from the stopper 141 that selectively retains the strap in a stowed position (beyond narrow portion 143b to be retained in the position of figure 2).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to unfold the Interdonato device in the manner disclosed by Yeo in order to create a thinner handle device.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to move the stopper 351 of Interdonato to be flush with the surface of the channel as known by Yeo for aesthetic purposes.  Examiner contends that as long as the stopper 351 of Interdonato performs the function of stopping the slider of the strap, then the location is a mere arrangement of parts.  The rearrangement of known parts into a known arrangement is considered obvious to one of ordinary skill in the art.  See MPEP 2144.04 (VI) (c).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a retainer such as that of Yeo, in place of the dual retainers of Interdonato, as dictated by the new orientation of the slider being far away from the anchor when stowed, rather than close to the anchor when stowed.  Examiner notes that this would provide the same function in the new sliding orientation.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a hole or depression to engage the pin 387 of Interdonato, as any shape that is capable of engaging the pin 387 is considered an obvious change of shape for an equivalent purpose.  Steinmann discloses the use of protrusion 306 with 602, Yeo teaches a change of shape of the channel to engage the pin, Interdonato discloses a hook to engage the pin, and therefore any shape is known to engage the pin, including a hole or depression.  Since the strap of Interdonato is obviously unfolded, as discussed above, a corresponding shape would need to be on the 

Regarding claim 8, Interdonato as modified discloses the system of claims 1, wherein the device 312 is a mobile smart phone case (figure 15).



Regarding claim 26, Interdonato as modified discloses the system of claim 1, wherein the strap includes webbing (column 9, line 23 of Interdonato).

Regarding claim 27, Interdonato as modified discloses the system of claim 1, wherein the strap includes leather.  Interdonato discloses that the strap may be “any suitable material” (column 8, line 56), and Yeo discloses the use of leather [0025].  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Interdonato in view of Yeo as applied to claims 1 and 11 above, and further in view of 2014/0054305 Robbins.
Regarding claim 9, Interdonato as modified discloses the system of claim 1, wherein the device is a communication device, but does not disclose the straps’ use on a bottle.
Robbins discloses a bottle having a groove and an auxiliary handle 44 within the groove.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the handle known for handheld devices in Interdonato to the hand held device of Robbins, Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677